Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A shown in figures 1-5 in the reply filed on 8/30/21 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrases “a plurality of pines extend from the bottom midsole surface” and “each pin having a first end at the bottom midsole surface” appear to contradict one another rendering the claims vague and indefinite, either they are extending from the bottom surface or at the bottom surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amark (7926205).
Amark shows a multilayer footwear sole system comprising: an outsole layer (50 and 30) including an outsole body including top a outsole surface and a bottom outsole surface, wherein the outsole body includes a plurality of pin openings (53) extending from the top outsole surface through at least a portion of a thickness of the outsole body, and wherein the outsole body includes a tread structure (as shown in the figures and noted below) on the bottom outsole surface; and a midsole layer (20) including a top midsole surface and a bottom midsole surface, wherein a plurality of pins (21) extend from the bottom midsole surface, wherein, when the midsole layer engages with the outsole layer, the plurality of pins of the midsole layer insert within the plurality of pin openings (see figures 5, 6, 9, and 10) in the outsole layer: and wherein, when the midsole layer engages with the outsole layer, the plurality of pins of the midsole layer are visible in the tread structure on the bottom outsole surface (see figures 5, 6, 9, and 10) as claimed.
In reference to the newly added phrase “each pin having a first end at the bottom midsole surface, the bottom of the pins of Amark are considered to be at the bottom surface in that they extend from the bottom surface inasmuch as the claims are understood.
In reference to the newly added phrase “when the multilayer footwear sole system is positioned between the user’s foot and the ground surface, at least a subset of the second ends of the plurality of pins contacts the ground surface and correspondingly deforms the midsole layer to apply localized pressure to the user’s foot.”  The pins if Amark would inherently cause the midsole layer to push upward on the user’s foot the a minimal pressure when walking on soft ground, and to a greater pressure when walking on a hard ground surface in that the pins are attached to the midsole layer (20) and are made from a rigid material.

    PNG
    media_image1.png
    827
    932
    media_image1.png
    Greyscale

     In reference to claim 2, the outsole layer includes a receiving cavity (as noted below) which received the midsole layer and fits flush (as shown in figures 5, 6, 9, and 10). 

    PNG
    media_image2.png
    365
    807
    media_image2.png
    Greyscale

In reference to claim 4, see bottom of element 10 which is considered to be an insole.
In reference to claims 16-18, Amark shows the pins being located at a recessed position (see figure 5), which moves (through a flush position, not shown, but inherent) to an extended position (see figure 6) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amark in view of Hull (2015/0128452).
     Amark shows a system substantially as claimed except for the exact tread design.  Hull teaches shaping a tread in a honeycomb shape (see 4C).  It would have been obvious to shape the tread as taught by Hull in the system of Amark to provide increased traction.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amark in view of Rothschild (4316333).
     Amark shows a system substantially as claimed except for an arch pod.  Rothschild teaches providing an arch pod (12) in a footwear system.  It would have been obvious to provide an arch pod as taught by Rothschild in the system of Amark to 
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In reference to applicants’ arguments directed towards the newly added phrase “each pin having a first end at the bottom midsole surface, the bottom of the pins of Amark are considered to be at the bottom surface in that they extend from the bottom surface inasmuch as the claims are understood.
     In reference to applicants’ arguments directed towards the newly added phrase “when the multilayer footwear sole system is positioned between the user’s foot and the ground surface, at least a subset of the second ends of the plurality of pins contacts the ground surface and correspondingly deforms the midsole layer to apply localized pressure to the user’s foot.”  The pins if Amark would inherently cause the midsole layer to push upward on the user’s foot the a minimal pressure when walking on soft ground, and to a greater pressure when walking on a hard ground surface in that the pins are attached to the midsole layer (20) and are made from a rigid material.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
/MARIE D BAYS/Primary Examiner, Art Unit 3732